Case: 13-13834     Date Filed: 05/01/2014   Page: 1 of 16


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-13834
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 2:12-cr-00001-LGW-JEG-1

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

RODERICK BURROWS,


                                                              Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                  (May 1, 2014)

Before HULL, MARCUS and JORDAN, Circuit Judges.

PER CURIAM:

      Defendant-appellant Roderick Burrows appeals the district court’s denial of

his pre-trial suppression motion. Burrows sought to suppress, inter alia, evidence
              Case: 13-13834     Date Filed: 05/01/2014   Page: 2 of 16


obtained from a warrantless search of his vehicle following a traffic stop, and from

a search, pursuant to a warrant, of a laptop computer found inside the vehicle.

After the district court denied Burrows’s suppression motion, Burrows pled guilty

to possession of unauthorized access devices in violation of 18 U.S.C. § 1029(a)(3)

and received a sentence of 20 months’ imprisonment. Having carefully reviewed

the briefs and the record, including the videotape of the traffic stop, we affirm the

district court’s denial of the suppression motion.

                  I. FACTS AND PROCEDURAL HISTORY

      We describe in detail the traffic stop, drawing from the videotape and

testimony introduced during the suppression hearing.

A.    November 21, 2011 Traffic Stop

      At around 8:00 AM on November 21, 2011, on Interstate 95, Deputy

William Woolard of the Camden County, Georgia Sheriff’s Office stopped a

minivan driven by defendant Burrows. Deputy Woolard stopped Burrows’s

vehicle because Burrows was “weaving in and out of the lanes” without signaling.

      After stopping defendant Burrows, Deputy Woolard approached the minivan

and requested Burrows’s license. Burrows produced a North Carolina driver’s

license and informed Deputy Woolard that the minivan was rented. Burrows,

however, was unable to produce a rental agreement, explaining that his girlfriend

had rented the minivan and had probably kept the rental agreement with her.


                                          2
                Case: 13-13834   Date Filed: 05/01/2014   Page: 3 of 16


      Deputy Woolard instructed Burrows to exit the minivan and to stand in front

of the police car. Burrows did so. Deputy Woolard observed that Burrows was

unusually nervous and thus asked Burrows additional questions, including: (1)

where he was going and coming from; (2) how long he had been driving; (3) where

he had spent the night; and (4) how long he intended to be away from home.

      Burrows responded that he: (1) was going to St. Augustine to play poker and

was coming from Atlanta; (2) had only been on the road for about an hour; (3) had

spent the night at a Hilton hotel in a town up the road whose name Burrows could

not recall; and (4) was not sure how long he planned to stay on the road.

      Based on Burrows’s nervous demeanor, his unusual travel plans, and his

inability to recall simple details about his activities, Deputy Woolard “thought

maybe there was other criminal activity going on.” Nevertheless, Deputy Woolard

decided to give Burrows only a warning citation. Deputy Woolard returned to his

police car to retrieve his warning citation book.

      Around this time, Sergeant Cedric Brown arrived on the scene in a separate

police car. In Sergeant Brown’s vehicle was a dog trained in drug odor detection

(the “drug dog”). Sergeant Brown and his dog initially remained in his vehicle

upon arrival.

      After retrieving his warning citation book, Deputy Woolard returned to

where Burrows was standing and started to write the citation. Burrows’s demeanor


                                          3
              Case: 13-13834       Date Filed: 05/01/2014   Page: 4 of 16


indicated that he was still “extremely nervous.” Deputy Woolard considered this

strange because, in his experience, most people relax upon learning that they will

receive only a warning citation. Thus, while completing the citation form, Deputy

Woolard continued to ask Burrows questions “about his travel plans, where he

was, this, that, and the other.”

      Specifically, Deputy Woolard asked Burrows: (1) where he planned to stay

in St. Augustine; (2) where he had stayed in Atlanta; (3) what he had done while in

Atlanta; (4) and how he had wound up in Atlanta when traveling from Charlotte to

St. Augustine. Regarding his trip to Atlanta, Burrow responded that he had: (1)

stayed with a friend, whose last name he did not know; (2) gone to only a shopping

mall during the two days he had spent there; and (3) gotten on Interstate 85,

thinking that road would take him to Interstate 95, and accidentally found himself

in Atlanta.

      While still completing the warning citation form, Deputy Woolard asked

Burrows if he had anything illegal in his minivan, specifically “any drugs of any

kind” or “large amounts of cash.” Burrows answered that he did not. Deputy

Woolard then requested Burrows’s consent to search the minivan, and Burrows




                                            4
                Case: 13-13834       Date Filed: 05/01/2014       Page: 5 of 16


declined. At this point, Deputy Woolard still had not finished filling out the

warning citation and had the incomplete citation in his hand. 1

       After Burrows refused to allow Deputy Woolard to search the minivan,

Deputy Woolard signaled with his hand to Sergeant Brown to “run his canine

around the vehicle.” Deputy Woolard gave this signal approximately ten minutes

after first observing Burrows commit a traffic violation.

B.     Search of Burrows’s Minivan

       Sergeant Brown conduct a “dog sniff” of the minivan by walking the leashed

drug dog around Burrows’s vehicle. As Sergeant Brown was doing so, Deputy

Woolard continued to fill out the warning citation form.

       Shortly thereafter, less than 12 minutes into the traffic stop, the drug dog

began barking, which Deputy Woolard and Sergeant Brown testified was an alert

for the presence of narcotics. Based on the alert, Deputy Woolard and Sergeant

Brown began searching the interior of the minivan. Inside the vehicle, the officers

found 19 fraudulent driver’s licenses and 6 credit cards associated with the

fraudulent licenses. Each license bore Burrows’s picture, but had a different name.

The credit cards bore the same names as the licenses. The officers also found a



       1
          During the suppression hearing, Deputy Woolard initially testified that the request for
consent to search the minivan came after he completed the warning citation form. Deputy
Woolard later clarified that he “never gave [Burrows] the warning citation” and stated, “[w]hile I
was filling out . . . the warning citation is when I asked him for consent.” The videotape of the
traffic stop confirms Deputy Woolard’s clarification.
                                                5
                Case: 13-13834        Date Filed: 05/01/2014       Page: 6 of 16


laptop computer and a credit card reader-writer. 2 After finding these items, the

officers handcuffed Burrows, continued to search the minivan, advised Burrows of

his Miranda rights, and later transported him to the jail.3

       Later on, Burrows’s minivan was inventoried and released to a towing

company. The towing company found 13 more credit cards and 2 more driver’s

licenses, all having various names on them. At no point were narcotics ever found

in the vehicle. Deputy Woolard explained that this was not unusual because the

drug dog was trained to detect the presence of “residual odor.”

C.     Search of Burrows’s Laptop Computer

       Also on November 21, a detective from the Sheriff’s office contacted

Special Agent Will Griffin of the U.S. Secret Service. The detective requested

Agent Griffin’s assistance in examining the items obtained from Burrows’s

minivan. The next day, using a device in his office, Agent Griffin determined that

22 of the 30 credit cards seized from Burrows’s minivan had been reprogrammed.




       2
         During the suppression hearing, a Secret Service agent testified that a credit card reader-
writer is a device, common in retail stores, through which a customer scans his or her credit card.
The device reads the cardholder’s name, account number, and other information, and uses that
information to charge the person’s account. Unlike devices in retail stores, however, the device
Burrows possessed also allows for the reprogramming of credit cards with account information
purchased from the Internet.
       3
        The district court granted Burrows’s suppression motion regarding statements Burrows
made between being handcuffed and being advised of his Miranda rights. The government does
not appeal this ruling.
                                                 6
                Case: 13-13834       Date Filed: 05/01/2014       Page: 7 of 16


       Based on this information, 17 days later, on December 1, Agent Griffin

applied for a search warrant to conduct a forensic examination of the seized laptop

computer. Agent Griffin sought to learn whether Burrows had used the computer

to purchase from the Internet credit card information that could be reprogrammed

on to a fraudulent credit card. A magistrate judge issued the warrant one week

later, on December 8.

       Around December 14, a Savannah, Georgia police officer working with the

Secret Service conducted a search of Burrows’s laptop computer. The officer

determined that the computer contained credit card files downloaded from the

Internet.

D.     Indictment

       On March 8, 2012, a federal grand jury indicted Burrows on five offenses,

all relating to his possession of the fraudulent driver’s licenses and credit cards, as

well as the electronic equipment used to make those items. 4 Burrows pleaded not

guilty to all charges.

E.     Suppression Motion

       Burrows filed a motion to suppress, inter alia: (1) the items seized from his

minivan; and (2) the information obtained from the forensic search of his laptop
       4
         Specifically, the grand jury charged Burrows with: (1) possession of false identification
documents in violation of 18 U.S.C. § 1028(a)(3); (2) possession of counterfeit access devices in
violation of 18 U.S.C. § 1029(a)(3); possession of unauthorized access devices also in violation
of 18 U.S.C. § 1029(a)(3); (4) possession of access device-making equipment in violation of 18
U.S.C. § 1029(a)(4); and aggravated identify theft in violation of 18 U.S.C. § 1028A(a)(1).
                                                7
                Case: 13-13834        Date Filed: 05/01/2014       Page: 8 of 16


computer. A magistrate judge held a hearing on the suppression motion, and

issued a report and recommendation. The magistrate judge’s report recommended

denying the motion to suppress the items seized from the minivan and the

information from the laptop computer.

       Burrows objected to the magistrate judge’s report and the district court

issued an order denying Burrows’s motion to suppress the items seized from the

vehicle and the information from the laptop computer.

F.     Plea Agreement, Sentencing, and Appeal

       Afterwards, Burrows entered into a written plea agreement with the

government. Burrows agreed to plead guilty to the count for possession of

unauthorized access devices, and the government agreed to dismiss the other four

counts. The plea agreement stated that Burrows “reserves the right to contest on

appeal the lawfulness of the search of his vehicle on or about November 21, 2011.”

After accepting Burrows’s plea, the district court imposed a sentence of 20

months’ imprisonment.

       Burrows timely appealed the district court’s order denying his suppression

motion.5

                                      II. DISCUSSION
       5
        A denial of a suppression motion raises a mixed question of law and fact. United States
v. Frank, 599 F.3d 1221, 1228 (11th Cir. 2010). We review factual findings for clear error and
review de novo the district court’s application of those facts to legal standards. Id. In doing so,
we construe all facts in the light most favorable to the prevailing party below. United States v.
Bervaldi, 226 F.3d 1256, 1262 (11th Cir. 2000).
                                                 8
              Case: 13-13834      Date Filed: 05/01/2014    Page: 9 of 16


A.    The Lawfulness of Burrows’s Detention at the Time of the Dog Sniff

      The Fourth Amendment protects individuals from unreasonable searches and

seizures. U.S. Const. amend. IV. The Supreme Court has made clear that a dog

sniff is not a search subject to Fourth Amendment protection. Muehler v. Mena,

544 U.S. 93, 101, 125 S. Ct. 1465, 1471 (2005). Therefore, “[a] dog sniff

conducted during a . . . lawful traffic stop that reveals no information other than the

location of a substance that no individual has any right to possess does not violate

the Fourth Amendment.” Illinois v. Caballes, 543 U.S. 405, 410, 125 S. Ct. 834,

838 (2005) (emphasis added). However, an officer may not conduct a dog sniff if

the traffic stop becomes an unlawful detention. See id. at 407–08, 125 S. Ct. at

837. Thus the question here is whether Burrows’s traffic stop had become an

unlawful detention at the time of the dog sniff.

      We evaluate traffic stops under Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868

(1968), asking: (1) whether the officer’s actions during the traffic stop were

“reasonably related in scope” to the officer’s initial basis for stopping the motorist;

and (2) whether “the duration of the traffic stop” was “limited to the time

necessary to effectuate the purpose of the stop.” United States v. Purcell, 236 F.3d
1274, 1277 (11th Cir. 2001) (quotation marks omitted).

      The Supreme Court recently held that “[a]n officer’s inquiries into matters

unrelated to the justification for the traffic stop . . . do not convert the encounter


                                            9
              Case: 13-13834     Date Filed: 05/01/2014    Page: 10 of 16


into something other than a lawful seizure, so long as those inquiries do not

measurably extend the duration of the stop.” Arizona v. Johnson, 555 U.S. 323,

333, 129 S. Ct. 781, 788 (2009); see also United States v. Griffin, 696 F.3d 1354,

1362 (11th Cir. 2012) (“[U]nrelated questions posed during a valid Terry stop do

not create a Fourth Amendment problem unless they ‘measurably extend the

duration of the stop.’”).

      Here, Burrows has not shown a Fourth Amendment violation. First, only 12

minutes passed between the beginning of the traffic stop and the drug dog’s alert.

See United States v. Hernandez, 418 F.3d 1206, 1212 n.7 (11th Cir. 2005)

(expressing “doubt that a [traffic stop] seizure of no more than seventeen minutes

can ever be unconstitutional on account of its duration: the detention is too short”).

      Second, Deputy Woolard started completing the warning citation form

shortly after the stop commenced and continued to complete the form as he

questioned Burrows about both the traffic offense and other matters. We have

previously held that when an unrelated question “was asked while the officer was

still writing out the citation . . . the unrelated question did nothing to extend the

duration of the initial, valid seizure.” Purcell, 236 F.3d at 1280; cf. United States

v. Boyce, 351 F.3d 1102, 1107 (11th Cir. 2003) (officer violated Fourth

Amendment by detaining motorist after finishing writing the warning citation and

returning the driver’s license and car rental agreement). The same is true here.


                                           10
               Case: 13-13834       Date Filed: 05/01/2014       Page: 11 of 16


Deputy Woolard’s unrelated questions did not take very long to ask or to answer,

and Deputy Woolard completed the warning citation form as he asked these

questions.

       Third, given all of the circumstances in the record and the limited 12-minute

duration of the stop before the dog’s alert, the district court found that Deputy

Woolard’s asking questions about matters outside the scope of Burrows’s traffic

violation did not unreasonably prolong the traffic stop, and that finding was not

clearly erroneous.

       Burrows relies on United States v. Pruitt, 174 F.3d 1215 (11th Cir. 1999),

but that case does not help him. In Pruitt, the officer: (1) stopped the defendants’

vehicle for speeding; (2) instead of completing a speeding ticket form, asked the

defendants numerous questions unrelated to the speeding offense; (3) requested the

driver-defendant’s consent to search the vehicle; and (4) when the defendant

refused, then waited for an extended period on a dog unit to arrive. Id. at 1217–18.

The stop lasted approximately thirty minutes before the dog alerted. Id. at 1218. 6

If anything, Pruitt shows how different this stop was in both duration (12 minutes)

       6
         It is also unclear whether Pruitt remains authoritative in the wake of the Supreme
Court’s decision in Johnson. In Pruitt, this Court held that the officer’s “questioning following
the stop . . . should have been directed to securing [the driver’s] license, registration and
insurance papers.” 174 F.3d at 1221. However, as discussed, Johnson makes clear that the
Fourth Amendment does not limit the questions an officer conducting a traffic stop may ask
absent a lengthening of the stop. 555 U.S. at 333, 129 S. Ct. at 788. Nevertheless, because Pruitt
is factually distinguishable, we need not decide the legal question of whether Pruitt has been
overruled.


                                               11
              Case: 13-13834       Date Filed: 05/01/2014     Page: 12 of 16


and scope (as Deputy Woolard asked the questions primarily while he wrote out

the warning citation).7

B.     Adequacy of the Dog’s Training

       Next, Burrows argues that the officers lacked probable cause to search the

minivan because Sergeant Brown’s dog was not adequately trained in the detection

of narcotics. Burrows’s argument fails because the district court’s findingthat

the drug dog was “thoroughly and adequately trained”was supported by

evidence and not clearly erroneous.

       The alert of a drug dog can give rise to probable cause to search. See United

States v. Smith, 459 F.3d 1276, 1291 (11th Cir. 2006) (collecting cases). The

Supreme Court recently explained the requirements for a drug dog’s alert to confer

probable cause, stating that “evidence of a dog’s satisfactory performance in a

certification or training program can itself provide sufficient reason to trust his

alert.” Florida v. Harris, 568 U.S. __, __, 133 S. Ct. 1050, 1057 (2013).

Therefore, when “a bona fide organization has certified a dog after testing his

reliability in a controlled setting, a court can presume (subject to any conflicting

evidence offered) that the dog’s alert provides probable cause to search.” Id. A


       7
         We recognize that Deputy Woolard would have been entitled to further detain Burrows
if Burrows’s actions during the traffic stop gave rise to reasonable suspicion of additional
criminal activity. However, in light of our conclusion that Deputy Woolard did not
impermissibly extend the duration of the traffic stop, we need not decide whether Burrows’s
actions gave rise to reasonable suspicion here.
                                             12
               Case: 13-13834        Date Filed: 05/01/2014   Page: 13 of 16


court may also make this presumption “even in the absence of formal certification,

if the dog has recently and successfully completed a training program that

evaluated his proficiency in locating drugs.” Id.; see United States v. Sentovich,

677 F.2d 834, 838 n.8 (11th Cir. 1982) (stating “training of a dog alone is

sufficient proof of reliability”).

         Here, at the suppression hearing, the government offered extensive evidence

of the drug dog’s training. Sergeant Brown testified that, in June 2011, five

months before the traffic stop, both he and the dog successfully passed a

certification course offered by the North American Police Work Dog Association.

The dog received training in detecting the odors of cocaine and marijuana.

Additionally, between June 2011 and the November 2011 traffic stop, twice each

month, Sergeant Brown and his colleagues trained the dog by allowing him to

smell a quantity of drugs, hiding those drugs, and sending the dog out to find the

drugs.

         Burrows takes issue with the fact that the government could not produce

logs of the dog’s training. However, in Harris, the Supreme Court expressly

rejected the use of any “strict evidentiary checklist” for determining the adequacy

of a drug dog’s training. See Harris, 568 U.S. at __, 133 S. Ct. at 1056.

         Burrows also contends that the drug dog’s alert did not establish probable

cause because the dog was trained in detecting residual odors of drugs no longer


                                              13
               Case: 13-13834        Date Filed: 05/01/2014        Page: 14 of 16


present in a vehicle. Burrows’s argument is that because the drug dog was trained

in residual odor detection, and because the minivan was a rental, the dog’s alert

was “not probative” as it was “likely” that the dog “alerted to drug odors in the car

caused by someone else’s drug use.”

       In Harris, the Supreme Court addressed a “residual odor” argument similar

to Burrows’s. It stated that “[i]n the usual case, the mere chance that the substance

might no longer be at the location does not matter; a well-trained dog’s alert

establishes a fair probability—all that is required for probable cause—that either

drugs or evidence of a drug crime . . . will be found.” 568 U.S. at __ n.2, 133 S.

Ct. at 1056 n.2. The fact that Burrows did not own the car he was driving did not

make the case unusual. 8

C.     The Search of the Laptop Computer on December 15, 2011

       Even if Burrows’s traffic stop and the November 21 search of the vehicle

were legal, Burrows makes a separate and different Fourth Amendment claim

about the December 15 search of the laptop computer. Burrows contends that the

17-day delay between the seizure of his laptop computer and the government’s

obtaining a warrant to search the computer was unreasonable in violation of the



       8
          To the extent that Burrows challenges whether the drug dog alerted at all, we reject that
argument. Both Deputy Woolard and Sergeant Brown testified that the dog alerted. Based on
this testimony, the district court found that the drug dog did alert to the presence of narcotics.
The district court’s fact finding was not clearly erroneous.
                                                 14
               Case: 13-13834    Date Filed: 05/01/2014   Page: 15 of 16


Fourth Amendment. Burrows, however, did not preserve in his plea agreement the

right to raise this claim on appeal.

      Burrows pled guilty, thus waiving all nonjurisdictional challenges to his

conviction. See Wilson v. United States, 962 F.2d 996, 997 (11th Cir. 1992). In

his plea agreement, Burrows did not preserve the right to contest the lawfulness of

the search of his laptop computer on December 15. Rather, his plea agreement

preserved only the right to “contest on appeal the lawfulness of the search of his

vehicle on or about November 21, 2011.” The plea agreement further stated that

“[s]hould defendant prevail on appeal, he shall be allowed to withdraw his plea of

guilty.” The fact that, before the district court, Burrows used one motion to

challenge both the November 21 and December 15 searches does not change the

result here.

      Burrows entered his conditional guilty plea pursuant to Rule 11(a)(2) of the

Federal Rules of Criminal Procedure, which permits a defendant to “reserv[e] in

writing the right to have an appellate court review an adverse determination of a

specified pretrial motion.” Fed. R. Crim. P. 11(a)(2). Burrows contends that

because the rule “speaks to a ‘specified pretrial motion,’” he should be permitted to

appeal all of the order denying suppression motion. Burrows’s argument fails

because his plea agreement did not refer to the district court’s order or to a




                                          15
               Case: 13-13834        Date Filed: 05/01/2014       Page: 16 of 16


specified pretrial motion. Rather, his plea agreement expressly and clearly referred

to only the search of the vehicle on November 21.9

                                    III. CONCLUSION

       For the reasons discussed above, we affirm Burrows’s conviction.

       AFFIRMED.




       9
          Even if the laptop-computer issue were not waived, Burrows has failed to show any
error in the district court’s order, which explained that the 17-day delay was not unreasonable in
light of the “[n]umerous obstacles” the government encountered in obtaining the warrant,
including a federal holiday, understaffing due to budget constraints, and difficulty obtaining an
appointment with a magistrate judge.
                                                16